Case 21-10632-MBK     Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                    Declaration of Sheryl Betance Page 1 of 42



                                   Exhibit A

                               Betance Declaration




118742200.v2


118742200.v3
Case 21-10632-MBK                Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                     Desc
                               Declaration of Sheryl Betance Page 2 of 42



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1(b)

    FOX ROTHSCHILD LLP
    49 Market St.
    Morristown, NJ 07960
    Mark E. Hall, Esq.
    Martha B. Chovanes, Esq.
    Michael R. Herz, Esq.
    mhall@foxrothschild.com
    mchovanes@foxrothschild.com
    mherz@foxrothschild.com
    Telephone: (973) 992-4800
    Facsimile: (973) 992-9125
    Proposed Counsel for L’Occitane, Inc.

    In Re:

    L’OCCITANE, INC.,                                                   Chapter 11

                                      Debtor.                           Case No. 21-10632

                                                                        Judge: Hon. Michael B. Kaplan


                     DECLARATION OF SHERYL BETANCE IN SUPPORT OF
                  DEBTOR’ APPLICATION FOR EMPLOYMENT AND RETENTION
                     OF STRETTO AS ADMINISTRATIVE ADVISOR FOR THE
                      DEBTOR NUNC PRO TUNC TO THE PETITION DATE

             I, Sheryl Betance, under penalty of perjury, declare as follows:

             1.     I am a Senior Managing Director of Stretto (“Stretto”),1 a chapter 11 administrative

services firm that specializes in the administration of large bankruptcy cases. Stretto’s corporate

offices are located at 410 Exchange, Ste. 100, Irvine, CA 92602. I am duly authorized to make

this declaration on behalf of Stretto. Except as otherwise noted, I have personal knowledge of the

matters set forth herein, and if called and sworn as a witness, I could and would testify competently



1
    Stretto is the trade name of Bankruptcy Management Solutions, Inc. and its subsidiaries.


118742200.v2


118742200.v3
Case 21-10632-MBK                Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                             Desc
                               Declaration of Sheryl Betance Page 3 of 42



thereto.

           2.       I submit this declaration in support of the Debtor’s Application for Employment

and Retention of Stretto as Administrative Advisor for the Debtor Nunc Pro Tunc to the Petition

Date, which was filed contemporaneously herewith (the “Application”).2

                                                QUALIFICATIONS

           3.       Stretto is comprised of leading industry professionals with significant experience

in both the legal and administrative aspects of large, complex chapter 11 cases.                             Stretto’s

professionals have experience in noticing, claims administration, solicitation, balloting and

facilitating other administrative aspects of chapter 11 case and experience in matters of this size

and complexity. Stretto has acted as the administrative advisor in many large bankruptcy cases

pending in districts nationwide, including: In re Furniture Factory Ultimate Holding, L.P., et al.,

Case No. 20-12816 (JTD) (Bankr. D. Del. Jan. 5, 2021); In re NS8 Inc., Case No. 20-12702 (CSS)

(Bankr. D. Del. Dec. 3, 2020); In re Rubio’s Restaurants, Inc., et al., Case No. 20-12688 (MFW)

(Bankr. D. Del. Nov. 18, 2020); In re NinePoint Medical, Inc. Case No. 20-12618 (KBO) (Bankr.

D. Del. Nov. 19, 2020); In re Impresa Holdings Acquisition Corporation, et al., Case No. 20-

12399 (BLS) (Bankr. D. Del. Oct. 19, 2020); In re Century 21 Department Stores LLC, et al., Case

No. 20-12097 (SCC) (Bankr. S.D.N.Y. Nov. 5, 2020); In re Le Tote, Inc., Case No. 20-33332

(KLP) (Bankr. E.D. Va. Sept. 17, 2020); In re VIVUS, Inc., Case No. 20-11779 (LSS) (Bankr. D.

Delaware August 24, 2020); In re Maines Paper & Food Service, Inc., Case No. 20-11502 (KBO)

(Bankr. D. Del. August 3, 2020); In re APC Automotive Technologies Intermediate Holdings, LLC,

Case No. 20-11466 (CSS) (Bankr. D. Del. July 7, 2020); In re Superior Air Charter, LLC, Case



2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.


118742200.v2


118742200.v3
Case 21-10632-MBK          Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                      Desc
                         Declaration of Sheryl Betance Page 4 of 42



No. 20-11007 (CSS) (Bankr. D. Del. May 21, 2020); In re Ravn Air Group, Inc., Case No. 20-

10755 (BLS) (Bankr. D. Del. May 18, 2020).

                                SERVICES TO BE PERFORMED

          4.    As Administrative Advisor, Stretto will perform the bankruptcy administration

services specified in the Application and the Engagement Agreement. In performing such services,

Stretto will charge the Debtor the rates set forth in the Engagement Agreement, which is attached

hereto as Exhibit 1.

                                      DISINTERESTEDNESS

          5.    Stretto is a “disinterested person” as that term is defined in section 101(14) of the

Bankruptcy Code, in that Stretto and its professional personnel:

                a.      are not creditors, equity security holders, or insiders of the Debtor;

                b.      are not and were not, within two years before the date of the filing of these
                        cases, directors, officers, or employees of the Debtor; and

                c.      do not have an interest materially adverse to the interest of the Debtor’
                        estates or of any class of creditors or equity security holders, by reason of
                        any direct or indirect relationship to, connection with, or interest in, the
                        Debtor.

          6.    I caused to be submitted for review by our conflicts system the names of all known

potential parties-in-interest (the “Potential Parties in Interest”) in this chapter 11 case provided

by the Debtor. The list of Potential Parties in Interest was provided by the Debtors and included,

among other parties, the Debtors, non-Debtor affiliates, significant stockholders, secured creditors,

the Debtors’ largest unsecured creditors on a consolidated basis and is attached hereto as Exhibit

2. The Potential Parties in Interest list was compared to an internal database that includes, among

others, Stretto’s parent entities, affiliates, and subsidiaries. Stretto’s internal database also includes

Stone Point Capital LLC (“Stone Point”), its funds, and each such fund’s respective portfolio


118742200.v2


118742200.v3
Case 21-10632-MBK             Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                  Desc
                            Declaration of Sheryl Betance Page 5 of 42



companies as set forth in the list most recently provided to Stretto by Stone Point internal

compliance department (the “Stone Point Searched Parties”). The results of the conflict check were

compiled and reviewed by Stretto professionals under my supervision. At this time, and as set

forth in further detail herein, Stretto is not aware of any relationship that would present a

disqualifying conflict of interest. Should Stretto discover any new relevant facts or relationships

bearing on the matters described herein during the period of its retention, Stretto will use

reasonable efforts to file promptly a supplemental declaration.

          7.       To the best of my knowledge, and based solely upon information provided to me

by the Debtor, and except as provided herein, neither Stretto, nor any of its professionals, has any

materially adverse connection to the Debtor, their creditors or other relevant parties. Stretto may

have relationships with certain of the Debtor’s creditors as vendors or in connection with cases in

which Stretto serves or has served as Claims and Noticing Agent and/or Administrative Advisor

for another chapter 11 debtor. In addition, in matters unrelated to these chapter 11 cases, Stretto

and its personnel have and will continue to have relationships personally or in the ordinary course

of business with certain vendors, professionals, financial institutions, and other parties in interest

that may be involved in the Debtors’ chapter 11 cases. Stretto may also provide professional

services to entities or persons that may be creditors or parties in interest in these chapter 11 cases,

which services do not directly relate to, or have any direct connection with, these chapter 11 cases

or the Debtors. Based upon a review of the Potential Parties in Interest:

                  The list of Potential Parties in Interest identifies Madison Capital, one of Stretto’s

                   lenders, as potentially being one of the Debtor’s Landlords. However, to the best of

                   my knowledge, such relationship is materially unrelated to these chapter 11 cases.




118742200.v2


118742200.v3
Case 21-10632-MBK              Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                   Desc
                             Declaration of Sheryl Betance Page 6 of 42



                   Fox Rothschild LLP has been identified as proposed counsel to the Debtor.

                    Catherine Youngman, Brian Anderson and Michael Hers, each an employee of Fox

                    Rothschild LLP, is a current client of Stretto’s chapter 7 software business in their

                    individual capacity, but such relationship is unrelated to the Debtor and its estate,

                    assets, or businesses.

                   Arent Fox LLP has been identified as a Potential Party in Interest. Aram Ordubegian, an

                    attorney at Arent Fox LLP, is a current client of Stretto’s chapter 7 software business

                    in his individual capacity, but such relationship is unrelated to the Debtor and its

                    estate, assets, or businesses.

          8.        To the best of my knowledge, none of Stretto’s employees are related to bankruptcy

judges in the District of New Jersey, the United States Trustee for Region 3, or any attorney known

by Stretto to be employed in the Office of the United States Trustee serving the District of New

Jersey.

          9.        Stretto and its personnel in their individual capacities regularly utilize the services

of law firms, investment banking and advisory firms, accounting firms, and financial

advisors. Such firms engaged by Stretto or its personnel may appear in chapter 11 case

representing the Debtor or parties in interest. All engagements where such firms represent Stretto

or its personnel in their individual capacities are unrelated to this chapter 11 case.

          10.       Certain of Stretto’s professionals were partners of or formerly employed by firms

that are providing or may provide professional services to parties in interest in this case. Except

as may be disclosed herein, these professionals did not work on any matters involving the Debtor

while employed by their previous firms. To the best of my knowledge, none of Stretto’s




118742200.v2


118742200.v3
Case 21-10632-MBK          Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                 Desc
                         Declaration of Sheryl Betance Page 7 of 42



professionals were partners of, or formerly employed within the last three years by firms that are

Potential Parties in Interest or that have filed a notice of appearance in these Chapter 11 Cases.

          11.   In April 2017, Stretto was acquired by the Trident VI Funds managed by private

equity firm Stone Point. Stone Point is a financial services-focused private equity firm based in

Greenwich, Connecticut. The firm has raised and managed eight private equity funds – the Trident

Funds – with aggregate committed capital of approximately $25 billion. Stone Point targets

investments in the global financial services industry and related sectors.

          12.   The following disclosure is made out of an abundance of caution in an effort to

comply with the Bankruptcy Code and Bankruptcy Rules. Stretto has searched the names of the

Debtors and the names of the Potential Parties in Interest against the Stone Point Searched Parties.

In addition, following the Petition Date, Stretto provided Stone Point with the names of the

Debtors, any non-debtor affiliates and the Debtors’ significant equity holders, and Stone Point

searched such names against its investments to confirm whether Stone Point has any relationship

to such entities.

          13.   Based solely on the foregoing search, Stretto has determined that neither the Trident

VI Funds, Stone Point nor the Stone Point Searched Parties have been identified on the parties in

interest list in these chapter 11 cases as of the date hereof and to the best of its knowledge, that

there are no material connections that require disclosure.     To the extent Stretto learns of any

material connections between Stone Point’s funds or investments included in the above-described

conflicts search and the Debtor, Stretto will promptly file a supplemental disclosure. Stretto may

have had, may currently have, or may in the future have business relationships unrelated to the

Debtor with one or more Stone Point entities including, among others, portfolio companies of

Stone Point.


118742200.v2


118742200.v3
Case 21-10632-MBK           Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                 Desc
                          Declaration of Sheryl Betance Page 8 of 42



          14.     From time to time, Stretto partners or employees personally invest in mutual funds,

retirement funds, private equity funds, venture capital funds, hedge funds and other types of

investment funds (the “Investment Funds”), through which such individuals indirectly acquire a

debt or equity security of many companies, one of which may be one of the Debtor or their

affiliates, often without Stretto’s or its personnel’s knowledge. Each Stretto partner or employee

generally owns substantially less than one percent of such Investment Fund, does not manage or

otherwise control such Investment Fund and has no influence over the Investment Fund’s decision

to buy, sell, or vote any particular security. Each Investment Fund is generally operated as a blind

pool, meaning that when the Stretto partners or employees make an investment in the particular

Investment Fund, he, she or they do not know what securities the blind pool Investment Fund will

purchase or sell, and have no control over such purchases or sales.

          15.     From time to time, Stretto partners or employees may personally directly acquire a

debt or equity security of a company that may be one of the Debtor or its affiliates. Stretto has a

policy prohibiting its partners and employees from using confidential information that may come

to their attention in the course of their work. In this regard, subject to paragraph 14, all Stretto

partners and employees are barred from trading in securities with respect to matters in which

Stretto is retained. Subject to the foregoing, upon information and belief, and upon reasonable

inquiry through email survey of Stretto’s employees, Stretto does not believe that any of its

partners or employees own any debt or equity securities of a company that is a Debtor or of any of

its affiliates.

          16.     To the best of my knowledge, Stretto (a) does not hold or represent an interest

adverse to the Debtor’s estate; (b) is a “disinterested person” that (i) is not a creditor, an equity

security holder, or an insider, (ii) is not and was not, within two years before the Petition Date, a


118742200.v2


118742200.v3
Case 21-10632-MBK           Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                   Desc
                          Declaration of Sheryl Betance Page 9 of 42



director, officer, or employee of any of the Debtors, and (iii) does not have an interest materially

adverse to the interest of the Debtors’ estate or of any class of creditors or equity security holders,

by reason of any direct or indirect relationship to, connection with, or interest in, the debtor, or for

any other reason; and (c) has disclosed all of Stretto’s connections with the Debtors, its creditors,

any other party in interest, their respective attorneys and accountants, the U.S. Trustee, or any

person employed in the office of the U.S. Trustee.

          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my information, knowledge, and belief.


   Executed on February 12, 2021                /s/ Sheryl Betance
                                                Sheryl Betance
                                                Senior Managing Director




118742200.v2


118742200.v3
Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                 Declaration of Sheryl Betance Page 10 of 42



                                 Exhibit 1

                           Engagement Agreement




118742200.v2


118742200.v3
Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                                      Desc
                 Declaration of Sheryl Betance Page 11 of 42



Services Agreement
This Services Agreement (this “Agreement”) is entered into as of January 13, 2021 between
Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) and L’Occitane, Inc. (together with
its affiliates and subsidiaries, the “Company”).1

In consideration of the promises set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

1. Services
    (a) Stretto agrees to provide the Company with consulting services regarding (i) legal noticing
        and maintenance of claims registers, creditor mailing matrices, an electronic platform for
        filing proofs of claim, and plan solicitation, balloting, disbursements, and tabulation of votes,
        administrative support in preparation of schedules of assets and liabilities and statements of
        financial affairs (“Claims Administration, Noticing, and Solicitation Services”); and (ii) crisis
        communications, claims analysis and reconciliation, contract review and analysis, case
        research, public securities, depository management, treasury services, confidential online
        workspaces or data rooms (publication to which shall not violate the confidentiality
        provisions of this Agreement), and any other services agreed upon by the parties or
        otherwise required by applicable law, governmental regulations or court rules or orders (all
        such services collectively, the “Services”).
    (b) The Company acknowledges and agrees that Stretto will often take direction from the
        Company’s representatives, employees, agents and/or professionals (collectively, the
        “Company Parties”) with respect to providing Services hereunder. The parties agree that
        Stretto may rely upon, and the Company agrees to be bound by, any requests, advice or
        information provided by the Company Parties to the same extent as if such requests, advice
        or information were provided by the Company.
    (c) The Company agrees and understands that Stretto shall not provide the Company or any
        other party with legal advice.

2. Rates, Expenses and Payment
    (a) Stretto will provide the Services on an as-needed basis and upon request or agreement of
        the Company, in each case in accordance with Stretto’s Rate Structure. The Company
        agrees to pay for reasonable out of pocket expenses incurred by Stretto in connection with
        providing Services hereunder.
    (b) Stretto will bill the Company no less frequently than monthly. All invoices shall be due and
        payable upon receipt. Where an expense or group of expenses to be incurred is expected to
        exceed $10,000 (e.g., publication notice), Stretto may require advance or direct payment
        from the Company before the performance of Services hereunder. If any amount is unpaid
        as of 30 days after delivery of an invoice, the Company agrees to pay a late charge equal to
        1.5% of the total amount unpaid every 30 days.
    (c) In the case of a dispute with respect to an invoice amount, the Company shall provide a
        detailed written notice of such dispute to Stretto within 10 days of receipt of the invoice.


1
         The Company shall include, to the extent applicable, the Company, as debtor and debtor in
possession in any chapter 11 case, together with any affiliated debtors and debtors in possession whose
chapter 11 cases are jointly administered with the Company's chapter 11 case.


                                                                                                                 1
Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                              Desc
                 Declaration of Sheryl Betance Page 12 of 42


   (d) The undisputed portion of the invoice will remain due and payable immediately upon
       receipt thereof. Late charges shall not accrue on any amounts disputed in good faith.
   (e) The Company shall pay any fees and expenses for Services relating to, arising out of or
       resulting from any error or omission made by the Company or the Company Parties.
   (f) The Company shall pay or reimburse any taxes that are applicable to Services performed
       hereunder or that are measured by payments made hereunder and are required to be
       collected by Stretto or paid by Stretto to a taxing authority.
   (g) Upon execution of this Agreement, the Company shall pay Stretto an advance of $25,000.
       Stretto may use such advance against unpaid fees and expenses hereunder. Stretto may use
       the advance against all prepetition fees and expenses. Company shall upon Stretto’s
       request, which request may take the form of an invoice, replenish the advance to the
       original advance amount. Stretto may also, at its option hold such advance to apply against
       unpaid fees and expenses hereunder.
   (h) Stretto reserves the right to make reasonable increases to the Rate Structure on an annual
       basis effective on the first business day of each year. If such annual increases represent an
       increase greater than 10% from the previous year's levels, Stretto shall provide 30 days'
       notice to the Company of such increases.
   (i) Payments to Stretto under the terms of this Agreement for services rendered, may be
       remitted by Client using either (or both) of the following methods:

               Wire Transmission
               Bank Name – Pacific Western Bank
               Bank Address – 110 West A Street, Suite 100, San Diego, CA 92101
               ABA – 122238200
               Account Number – 1000681781
               Account Name – Bankruptcy Management Solutions, Inc.

               Check
               Stretto
               Attn: Accounts Receivable
               410 Exchange, Suite 100
               Irvine, CA 92602

3. Retention in Bankruptcy Case
   (a) If the Company commences a case pursuant to title 11 of the United States Code (the
       “Bankruptcy Code”), the Company promptly shall file any necessary application with the
       Bankruptcy Court to retain Stretto to provide the Services. The form and substance of such
       applications and any order approving them shall be reasonably acceptable to Stretto.
   (b) If any Company chapter 11 case converts to a case under chapter 7 of the Bankruptcy Code,
       Stretto will continue to be paid for Services pursuant to 28 U.S.C. § 156(c) and the terms
       hereunder.

4. Confidentiality
   (a) The Company and Stretto agree to keep confidential all non-public records, systems,
       procedures, software and other information received from the other party in connection
       with the Services provided hereunder; provided, however, that if any such information was
       publicly available, already in the receiving party's possession or known to it, independently
       developed by the receiving party, lawfully obtained by the receiving party from a third party


                                                                                                         2
Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                                    Desc
                 Declaration of Sheryl Betance Page 13 of 42


        or required to be disclosed by law, then the receiving party shall bear no responsibility for
        publicly disclosing such information.
    (b) If either party reasonably believes that it is required to disclose any confidential information
        pursuant to an order from a governmental authority, (i) such party shall provide written
        notice to the other party promptly after receiving such order, to allow the other party
        sufficient time, if possible, to seek any remedy available under applicable law to prevent
        disclosure of the information; and (ii) such party will limit such disclosure to the extent the
        such party’s counsel in good faith determines such disclosure can be limited.

5. Property Rights
Stretto reserves to itself and its agents all property rights in and to all materials, concepts, creations,
inventions, works of authorship, improvements, designs, innovations, ideas, discoveries, know-how,
techniques, programs, systems, specifications, applications, processes, routines, manuals,
documentation and any other information or property (collectively, “Property”) furnished by Stretto
for itself or for use by the Company hereunder. The foregoing definition of Property shall include
any and all data, from any source, downloaded, stored and maintained by Stretto’s technology
infrastructure. Fees and expenses paid by the Company do not vest in the Company any rights in
such Property. Such Property is only being made available for the Company's use during and in
connection with the Services provided by Stretto hereunder.

6. Bank Accounts
At the request of the Company or the Company Parties, Stretto shall be authorized to establish
accounts with financial institutions in the name of and as agent for the Company to facilitate
distributions pursuant to a chapter 11 plan or other transaction. To the extent that certain financial
products are provided to the Company pursuant to Stretto's agreement with financial institutions,
Stretto may receive compensation from such institutions for the services Stretto provides pursuant
to such agreement.

7. Term and Termination
    (a) This Agreement shall remain in effect until terminated by either party: (i) on 30 days' prior
        written notice to other party; or (ii) immediately upon written notice for Cause (as defined
        herein). “Cause” means (i) gross negligence or willful misconduct of Stretto that causes
        material harm to the Company's restructuring under chapter 11 of the Bankruptcy Code, (ii)
        the failure of the Company to pay Stretto invoices for more than 60 days from the date of
        invoice or (iii) the accrual of invoices or unpaid Services in excess of the advance held by
        Stretto where Stretto reasonably believes it likely will not be paid.
    (b) If this Agreement is terminated after Stretto is retained pursuant to Bankruptcy Court order,
        the Company promptly shall seek entry of a Bankruptcy Court order discharging Stretto of
        its duties under such retention, which order shall be in form and substance reasonably
        acceptable to Stretto.
    (c) If this Agreement is terminated, the Company shall remain liable for all amounts then
        accrued and/or due and owing to Stretto hereunder.
    (d) If this Agreement is terminated, Stretto shall coordinate with the Company and, to the
        extent applicable, the clerk of the Bankruptcy Court, to maintain an orderly transfer of
        record keeping functions, and Stretto shall provide the necessary staff, services and
        assistance required for such an orderly transfer. The Company agrees to pay for such
        Services pursuant to the Rate Structure.



                                                                                                               3
Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                                  Desc
                 Declaration of Sheryl Betance Page 14 of 42


8. No Representations or Warranties
Stretto makes no representations or warranties, express or implied, regarding the services and
products sold or licensed to the Company hereunder or otherwise with respect to this Agreement,
including, without limitation, any express or implied warranty of merchantability, fitness or
adequacy for a particular purpose or use, quality, productiveness or capacity. Notwithstanding the
foregoing, if the above disclaimer is not enforceable under applicable law, such disclaimer will be
construed by limiting it so as to be enforceable to the extent compatible with applicable law.

9. Indemnification
    (a) To the fullest extent permitted by applicable law, the Company shall indemnify and hold
        harmless Stretto and its members, directors, officers, employees, representatives, affiliates,
        consultants, subcontractors and agents (collectively, the “Stretto Indemnified Parties”) from
        and against any and all losses, claims, damages, judgments, liabilities and expenses, whether
        direct or indirect (including, without limitation, counsel fees and expenses) (collectively,
        “Losses”) resulting from, arising out of, or related to Stretto’s performance hereunder.
        Without limiting the generality of the foregoing, Losses include any liabilities resulting from
        claims by any third parties against any Stretto Indemnified Party.
    (b) To the fullest extent permitted by applicable law, Stretto shall indemnify and hold harmless
        the Company and its members, directors, officers, employees, representatives, affiliates,
        consultants, subcontractors and agents (collectively, the “Company Indemnified Parties”)
        from and against any and all Losses resulting from Stretto’s gross negligence or willful
        misconduct. Without limiting the generality of the foregoing, Losses include any liabilities
        resulting from claims by any third parties against any Company Indemnified Party.
    (c) Stretto and the Company shall notify each other in writing promptly upon the assertion,
        threat or commencement of any claim, action, investigation or proceeding that either party
        becomes aware of with respect to the Services provided hereunder.
    (d) Each party’s indemnification obligations hereunder shall exclude Losses resulting from the
        other party’s gross negligence or willful misconduct.
    (e) The parties’ indemnification obligations hereunder shall survive the termination of this
        Agreement.

10. Limitations of Liability
Except as expressly provided herein, Stretto's liability to the Company for any Losses, unless due to
Stretto's gross negligence or willful misconduct, shall be limited to the total amount paid by the
Company to Stretto for the portion of the particular work that gave rise to the alleged Loss. In no
event shall Stretto be liable for any indirect, special or consequential damages (such as loss of
anticipated profits or other economic loss) in connection with or arising out of the Services provided
hereunder.

11. Company Data
    (a) The Company is responsible for, and Stretto does not verify, the accuracy of the programs,
        data and other information it or any Company Party submits for processing to Stretto and
        for the output of such information, including, without limitation, with respect to preparation
        of statements of financial affairs and schedules of assets and liabilities (collectively, “SOFAs
        and Schedules”). Stretto bears no responsibility for the accuracy and content of SOFAs and
        Schedules, and the Company is deemed hereunder to have approved and reviewed all
        SOFAs and Schedules filed on its behalf.


                                                                                                             4
Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                                    Desc
                 Declaration of Sheryl Betance Page 15 of 42


    (b) The Company agrees, represents and warrants to Stretto that before delivery of any
        information to Stretto: (i) the Company has full authority to deliver such information to
        Stretto; and (ii) Stretto is authorized to use such information to perform Services hereunder
        and as otherwise set forth in this Agreement.
    (c) Any data, storage media, programs or other materials furnished to Stretto by the Company
        may be retained by Stretto until the Services provided hereunder are paid in full. The
        Company shall remain liable for all fees and expenses incurred by Stretto under this
        Agreement as a result of data, storage media or other materials maintained, stored or
        disposed of by Stretto. Any such disposal shall be in a manner requested by or acceptable to
        the Company; provided that if the Company has not utilized Stretto's Services for a period of
        90 days or more, Stretto may dispose of any such materials in a manner to be determined in
        Stretto’s sole reasonable discretion, and be reimbursed by the Company for the expense of
        such disposition, after giving the Company 30 days' notice. The Company agrees to initiate
        and maintain backup files that would allow the Company to regenerate or duplicate all
        programs, data or information provided by the Company to Stretto.
    (d) Notwithstanding the foregoing, if Stretto is retained pursuant to Bankruptcy Court order,
        disposal of any Company data, storage media, or other materials shall comply with any
        applicable court orders and rules or clerk's office instructions.

12. Non-Solicitation
The Company agrees that neither it nor any of its subsidiaries or affiliates shall directly or indirectly
solicit for employment, employ or otherwise retain as employees, consultants or otherwise, any
employees of Stretto during the term of this Agreement and for a period of 12 months after
termination thereof unless Stretto provides prior written consent to such solicitation or retention.

13. Force Majeure
Whenever performance by Stretto of any of its obligations hereunder is materially prevented or
impacted by reason of any act of God, government requirement, strike, lock-out or other industrial
or transportation disturbance, fire, flood, epidemic, lack of materials, law, regulation or ordinance,
act of terrorism, war or war condition, or by reason of any other matter beyond Stretto's reasonable
control, then such performance shall be excused.

14. Choice of Law
The validity, enforceability and performance of this Agreement shall be governed by and construed
in accordance with the laws of the State of California.

15. Arbitration
Any dispute arising out of or relating to this Agreement or the breach thereof shall be finally
resolved by arbitration administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction. There shall be three arbitrators named in accordance with such rules. The
arbitration shall be conducted in the English language in Irvine, California in accordance with the
United States Arbitration Act. Notwithstanding the foregoing, upon commencement of any chapter
11 case(s) by the Company, any disputes related to this Agreement shall be decided by the
bankruptcy court assigned to such chapter 11 case(s).




                                                                                                               5
Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                                   Desc
                 Declaration of Sheryl Betance Page 16 of 42


16. Integration: Severability; Modifications: Assignment
    (a) Each party acknowledges that it has read this Agreement, understands it and agrees to be
        bound by its terms and further agrees that it is the complete and exclusive statement of the
        agreement between the parties, which supersedes and merges all prior proposals,
        understandings, agreements and communications between the parties relating to the
        subject matter hereof.
    (b) If any provision of this Agreement shall be held to be invalid, illegal or unenforceable, the
        validity, legality and enforceability of the remaining provisions shall in no way be affected or
        impaired thereby.
    (c) This Agreement may be modified only by a writing duly executed by an authorized
        representative of the Company and an officer of Stretto.
    (d) This Agreement and the rights and duties hereunder shall not be assignable by the parties
        hereto except upon written consent of the other; provided, however, that Stretto may
        assign this Agreement to a wholly-owned subsidiary or affiliate without the Company's
        consent.

17. Effectiveness of Counterparts
This Agreement may be executed in two or more counterparts, each of which will be deemed an
original, but all of which shall constitute one and the same agreement. This Agreement will become
effective when one or more counterparts have been signed by each of the parties and delivered to
the other party, which delivery may be made by exchange of copies of the signature page by fax or
email.

18. Notices
All notices and requests in connection with this Agreement shall be sufficiently given or made if
given or made in writing via hand delivery, overnight courier, U.S. Mail (postage prepaid) or email,
and addressed as follows:

If to Stretto:          Stretto
                        410 Exchange, Ste. 100
                        Irvine, CA 92602
                        Attn: Sheryl Betance
                        Tel: 714.716.1872
                        Email: sheryl.betance@stretto.com

If to the Company:      L’Occitane, Inc.
                        111 West 33rd Street, 20th Floor
                        New York, NY 10120
                        Attn: Ross Novak
                        Tel: 646.284.9255
                        Email: Ross.Novak@loccitane.com

With a copy to:         Mark E. Hall
                        Partner
                        Fox Rothschild LLP
                        Morristown, NJ 07960-5122
                        Tel: 973.548.3314
                        Email: mhall@foxrothschild.com


                                                                                                              6
Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                           Desc
                 Declaration of Sheryl Betance Page 17 of 42


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as of the date
first above written.


Stretto

_____________________________________________
By:   Sheryl Betance

Title: Senior Managing Director



L’Occitane, Inc.

_____________________________________________
By: Ross Novak

Title: VP of FInance and Accounting

 01/03/2021




                                                                                                      7
Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                                      Desc
                 Declaration of Sheryl Betance Page 18 of 42



Fee Structure
Consulting Services and Rates
Position                                                             Hourly Rate
Analyst                                                              $30 - $60
The Analyst processes incoming mail, including proofs of claim, ballots, creditor correspondence and
returned mail. Also assists with the generation of mailing services.

Consultant (Associate/Senior Associate)                            $65 - $182
The Associate manages the various data collection processes required by the Chapter 11 process. This
includes, among other things, compiling the creditor matrix and Schedules/SOFAs (and generating drafts
of same for counsel and advisors), reviewing and processing claims, overseeing contract review,
overseeing all mailings and generating custom claim and ballot reports.

The Senior Associate leads complex data aggregation projects for compilation of Schedules & SOFA, the
creditor matrix and special notice lists. In addition, the Senior Associate oversees quality control and on
mailings and reports. Stretto's Senior Associates average over seven years of experience.

Director/ Managing Director                                          $192 - $230
The Director is the primary contact for the company, counsel and other professionals and oversees and
supports all aspects of the administration for the entirety of an engagement.

The Managing Director provides industry and/or project specific expertise to support complex matters.
Professionals, including Stretto's executive management team will serve in this role when appropriate.

Stretto's Directors and Managing Directors have over fifteen years of experience and are typically former
restructuring professionals.

Executive Management                                           Waived
Our Executive Management team oversees Stretto’s Corporate Restructuring group and will provide
consulting support to this matter at no charge.

Solicitation, Balloting and Tabulation Rates
Position                                                              Hourly Rate
Solicitation Associate                                                $209
The Solicitation Associate reviews, tabulates and audits ballots, and executes plan solicitation and other
public securities mailings. The Solicitation Associate also prepares customized reports relating to voting
and other corporate events, including exchange offers and rights subscriptions. The Solicitation Associate
also interfaces with banks, brokers, nominees, depositories and their agents regarding solicitations and
related communications.

Director of Securities                                                $230
The Director of Securities leads public securities noticing and related actions, including voting, exchange
offers, treatment elections, rights subscriptions and distributions and coordinates with banks, brokers,
nominees, their agents and depositories to ensure the smooth execution of related processes.




                                                                                                                 1
Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42                Desc
                 Declaration of Sheryl Betance Page 19 of 42



Printing Services & Noticing Services
Service                                                 Pricing
Printing                                                $0.10 (per image)
Customization/Envelope Printing                         $0.05 (each)
Document Folding and Inserting                          Waived
Postage/Overnight Delivery                              Preferred Rates
Email Noticing                                          Waived
Fax Noticing                                            $0.10 (per page)
Envelopes                                               Varies by Size
Coordinate and Publish Legal Notices                    Available on Request

Electronic Services
Service                                                 Pricing
Case Website Set-Up and HTTP Hosting                    Waived
Update Case Docket and Claims Register                  Waived
Online Claims Filing                                    Waived
Custom Software, Workflow and Review Resources          Quoted at Time of Request
Robotic Process Automation                              Varies by Use
eDiscovery                                              Quoted at Time of Request
FedRAMP and HTTPS Environments                          Varies by Use

Claims Administration & Management Expenses
Service                                                 Pricing
License Fee and Data Storage (Per Creditor per Month)   $0.10
Database and System Access (Unlimited Users)            Waived
Custom Client Reports                                   Waived

Document Management Services
Service                                                 Pricing
Electronic Imaging (Per Imaged Page)                    $0.10
Virtual Data Room                                       Available on Request

Call Center Support Services
Service                                                 Pricing
Case-Specific Voice-Mail Box for Creditors              Waived
Interactive Voice Response (Per Minute)                 Waived
Monthly Maintenance Charge                              Waived
Management of Call Center (Per Hour)                    Standard Hourly Rates

Disbursement Services
Service                                                 Pricing
Check Issuance                                          Available on Request
W-9 Mailing and Maintenance of TIN Database             Standard Hourly Rates
Disbursements - Record to Transfer Agent                Quoted at Time of Request

Other Services
Service                                                 Pricing
Depositions/Court Reporting                             Quoted at Time of Request




                                                                                           2
Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                 Declaration of Sheryl Betance Page 20 of 42




                              Exhibit 2




116064865.v1
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42    Desc
                     Declaration of Sheryl Betance Page 21 of 42

Party                                                        Role
Brookfield Properties Retail                                 Broker/Agent
L'Occitane Airport Ventures LLC                              Carrier
Novak                                                        Contact
L'Occitane                                                   Debtor
Clark, Kelly                                                 Director
Desjonqueres, Sylvain                                        Director
Giuliano, Scott                                              Director
Hickey, Kasey                                                Director
King, Amy                                                    Director
Miller, Anna                                                 Director
Stock, Patricia                                              Director
Tanini, Yann                                                 Director
Ace American Insurance Company                               Insurer
American Guarantee & Liability                               Insurer
Hartford Accident and Indemnity Insurance Company            Insurer
HDI-Gerling America Insurance Company                        Insurer
National Union Fire Insurance Company of Pittsburgh, PA      Insurer
Travelers                                                    Insurer
Trumbull Insurance Company                                   Insurer
Zurich American Insurance Company                            Insurer
Ferguson, Kathryn C.                                         Judge
Gravelle, Christine M.                                       Judge
Kaplan, Michael B.                                           Judge
108 N. State Retail LLC                                      Landlord
1237 3rd Street Promenade LLC                                Landlord
170 Fifth Retail Condo LLC                                   Landlord
63 Spring Lafayette, LLC                                     Landlord
85th Estates Company                                         Landlord
A/R Retail, LLC                                              Landlord
Albemarle Place EAAP, LLC                                    Landlord
AP Fillmore II LLC                                           Landlord
Arden Fair Associates, L.P.                                  Landlord
Avalon North, LLC                                            Landlord
Bayer Retail Company, LLC                                    Landlord
Beachwood Place Mall                                         Landlord
Bellevue Square Managers, Inc.                               Landlord
Bellwether Properties of Massachusetts Limited Partnership   Landlord
Bevill, Inc.                                                 Landlord
Biltmore Shopping Center Partners LLC                        Landlord
Bohannon Development Company                                 Landlord
Boston Properties                                            Landlord
BP Prucenter Acquisition LLC                                 Landlord
BR RCP One Pacific Place                                     Landlord
Briarwood LLC                                                Landlord
Bridgewater Commons Mall, LLC                                Landlord
Brookfield Properties                                        Landlord


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42    Desc
                     Declaration of Sheryl Betance Page 22 of 42

Broughton Street Partners Company, LLC                           Landlord
Caruso Affiliated Holdings                                       Landlord
Caruso Cares                                                     Landlord
CBL Properties                                                   Landlord
Century City Mall, LLC                                           Landlord
Charles H. Greenthal Management Corp.                            Landlord
Charleston Place LLC                                             Landlord
CIM Group                                                        Landlord
City and County of San Francisco                                 Landlord
City Creek Center Associates LLC                                 Landlord
City of Atlanta                                                  Landlord
Corliss Stone-Littles, LLC                                       Landlord
Corte Madera Village, LLC                                        Landlord
CPG Partners, L.P.                                               Landlord
Craig Realty Group Citadel, LLC                                  Landlord
Dallas/Fort Worth International Airport Board                    Landlord
Del Amo Fashion Center Operating Company, LLC                    Landlord
District Council 47 Health & Welfare Fund Building Corporation   Landlord
Easton Town Center II, LLC                                       Landlord
Eastview Mall, LLC                                               Landlord
Elmwal Associates, LLC                                           Landlord
Embarcadero Center Associates                                    Landlord
Fairfax Company of Virginia, LLC                                 Landlord
Fashion Centre Mall, LLC                                         Landlord
Fashion Outlets of Chicago, LLC                                  Landlord
Fashion Show Mall LLC                                            Landlord
Fashion Valley Mall, LLC                                         Landlord
Fayette Middle Anchor, LLC                                       Landlord
Festival Management Corporation                                  Landlord
Fifth Retail Condo LLC                                           Landlord
Flatiron Property Holding, LLC                                   Landlord
Forbes Taubman Orlando, LLC                                      Landlord
Forbes/Cohen Florida Properties Limited Partnership              Landlord
Freemall Associates, LLC                                         Landlord
Galleria Shopping Center, LLC                                    Landlord
Gateway Woodside, Inc.                                           Landlord
GGP Ala Moana, LLC                                               Landlord
GGP Staten Island Mall, LLC                                      Landlord
GGP-Natick West LLC                                              Landlord
Glendale II Mall Associates, LLC                                 Landlord
Glimcher                                                         Landlord
Green Hills Mall TRG LLC                                         Landlord
HG Galleria I, II, III, L.P.                                     Landlord
Jem 6 Realty LLC                                                 Landlord
JTRE Holdings                                                    Landlord
JTRE-63 Spring Lafayette LLC                                     Landlord
Kenwood Mall LLC                                                 Landlord


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 23 of 42

Kierland Crossing, LLC                               Landlord
King of Prussia Associates                           Landlord
Koss Real Estate Investments                         Landlord
La Cantera Retail Limited Partnership                Landlord
La Cienega Partners Limited Partnership              Landlord
Levy, Barbara                                        Landlord
Levy, Isaac                                          Landlord
Lincoln Center Associates, LLC                       Landlord
Macerich Management Company, Inc.                    Landlord
Macerich Northwestern Associates                     Landlord
Macerich Oaks LP                                     Landlord
Madison Avenue Associates, LLC                       Landlord
Malibu Country Mart, Ltd.                            Landlord
Mall at Smith Haven, LLC                             Landlord
Marina Waterside, LLC                                Landlord
Marketplace Philadelphia Limited Partnership         Landlord
Mayfair Mall, LLC                                    Landlord
Memorial City Mall LP                                Landlord
Merrick Park, LLC                                    Landlord
Metropolitan Transportation Authority                Landlord
Meyerson                                             Landlord
Mission Viejo Associates, L.P.                       Landlord
MOAC Mall Holdings LLC                               Landlord
Montgomery Mall LLC                                  Landlord
MTA                                                  Landlord
New WTC Retail Owner LLC                             Landlord
NorthPark Partners, LP                               Landlord
Norwalk Land Development, LLC                        Landlord
Oakbrook Shopping Center, LLC                        Landlord
O'Connor Property Management, LLC                    Landlord
Old Orchard Urban Limited Partnership                Landlord
OMG Houston, L.P.                                    Landlord
One Ninety Realty Co., LLC                           Landlord
Orlando Outlet Owner LLC                             Landlord
OTG Management LLC                                   Landlord
Paradies Lagardere                                   Landlord
Paragon Outlets Livermore Valley LLC                 Landlord
Park Meadows Mall, LLC                               Landlord
Penn Ross Joint Venture                              Landlord
Penn Square Mall Limited Partnership                 Landlord
Perimeter Mall, LLC                                  Landlord
PFP Columbus, LLC                                    Landlord
Plaza Las Americas, Inc.                             Landlord
PPR Washington Square, LLC                           Landlord
Premium Outlet Partners, L.P.                        Landlord
Prime Outlets at San Marcos II Limited Partnership   Landlord
PSD Pacific Place, LLC                               Landlord


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 24 of 42

Queens Center SPE LLC                                   Landlord
Rancho Mall, LLC                                        Landlord
Ranger Properties                                       Landlord
Red Development                                         Landlord
REGUS                                                   Landlord
Renaissance at Colony Park, LLC                         Landlord
Reston Town Center Property LLC                         Landlord
Retail Property Trust, a Massachusetts Business Trust   Landlord
Riverside Square Limited Partnership                    Landlord
RN 124/125 Company, LLC                                 Landlord
Roseville Shoppingtown LLC                              Landlord
RPAI Southwest Management LLC                           Landlord
S.F. Centre Limited Partnership                         Landlord
Saint Louis Galleria, LLC                               Landlord
San Francisco International Airport                     Landlord
Santa Anita Shoppingtown LP                             Landlord
Scottsdale Fashion Square, LLC                          Landlord
SDG Fashion Mall Limited Partnership                    Landlord
Segerstrom Family                                       Landlord
Serio, LLC                                              Landlord
Sherman Oaks Fashion Associates, LP                     Landlord
Shopping Center Associates                              Landlord
Short Hills Associates, LLC                             Landlord
Silver Sands GL I, LLC                                  Landlord
Simon Premium Outlets                                   Landlord
Simon Property Group                                    Landlord
Simon/Chelsea Las Vegas Development, LLC                Landlord
Somerset Collection Limited Partnership                 Landlord
South Coast Plaza                                       Landlord
Southpark Mall Limited Partnership                      Landlord
Southpoint Mall, LLC                                    Landlord
SPG Center, LLC                                         Landlord
SPG Houston Holdings, L.P.                              Landlord
Starwood                                                Landlord
STJTC II, LLC                                           Landlord
Stoneridge Properties LLC                               Landlord
Stonestown Shopping Center, L.P.                        Landlord
Stony Point Fashion Park Associates, LLC                Landlord
Sunrise Mills (MLP) Limited Partnership                 Landlord
Tampa Westshore Associates Limited Partnership          Landlord
Taubman Benderson UTC LLC                               Landlord
Taubman Cherry Creek Shopping Center, LLC               Landlord
Taubman Properties                                      Landlord
The Commons at Calabasas, LLC                           Landlord
The Domain Mall, LLC                                    Landlord
The Falls Shopping Center Associates LLC                Landlord
The Forbes Company                                      Landlord


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 25 of 42

The Gardens on El Paseo LLC                        Landlord
The Irvine Company                                 Landlord
The Mall in Columbia Business Trust                Landlord
The Related Companies                              Landlord
The Town Center at Boca Raton Trust                Landlord
TJ Palm Beach Associates Limited Partnership       Landlord
TM Market Street, LLC                              Landlord
Town Square Ventures, L.P.                         Landlord
Towson TC, LLC                                     Landlord
TRG IMP, LLC                                       Landlord
TWC Tucson, LLC                                    Landlord
Twelve Oaks Mall, LLC                              Landlord
Tysons Corner Holdings, LLC                        Landlord
Unibail-Rodamco-Westfield                          Landlord
Union Station Investco, LLC                        Landlord
United Airlines, Inc.                              Landlord
University Village Limited Partnership             Landlord
UTC Venture LLC                                    Landlord
Utica Square Shopping Center, Inc.                 Landlord
Valencia Town Center Venture, L.P.                 Landlord
Vanbarton Group                                    Landlord
VF Mall LLC                                        Landlord
VII West 75th Street Owner, LLC                    Landlord
Walt Disney Parks and Resorts U.S., Inc.           Landlord
Walt Whitman Mall, LLC                             Landlord
Waterside at Pelican Bay LLC                       Landlord
West Farms Mall, LLC                               Landlord
Westchester Mall, LLC                              Landlord
Westfield Topanga Owner LLC                        Landlord
Westland Garden State Plaza Limited Partnership    Landlord
Williamsburg Outlets, LLC                          Landlord
Willow Bend Shopping Center Limited Partnership    Landlord
Win Properties, Inc.                               Landlord
WMACH LLC                                          Landlord
Woodfield Mall LLC                                 Landlord
WS DEVELOPMENT                                     Landlord
Aventura Mall Venture                              Lessor
OCT Stonefield Property Owner                      Lessor
Bartolomeu, Rafaela                                Officer
Blackburn, Paul                                    Officer
Buzzacaro, Alan                                    Officer
Chowdry, Rachel                                    Officer
Germaine, Alex                                     Officer
Goldenstein, Julie                                 Officer
Jordan, Holley                                     Officer
Lam, Annie                                         Officer
Malek, Oxana                                       Officer


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 26 of 42

Massoulier, Dorothee                               Officer
Nadon, Ashley Arbuckle                             Officer
Novak, Ross                                        Officer
Patrick, Neal                                      Officer
Primrose, Luch                                     Officer
Robert, Cedric                                     Officer
Saint-Raymond, Armelle                             Officer
Serano, Anne-Laurie                                Officer
Silverman, Carole                                  Officer
Smolen, William                                    Officer
Villaneuva, Marie Carolina                         Officer
L'Occitane Groupe S.A.                             Parent Corporation
Astor Retail Strategic Venture LLC                 Payor
San Francisco Airport Commission                   Payor
Jones Lang LaSalle                                 Property
OTG Management EWR                                 Property
Prado Group                                        Property
South Coastal Plaza                                Property
The Shops at Stonefield                            Property
Wayne County Airport                               Property
Artis, Michael                                     Trustee
Bielskie, Lauren                                   Trustee
D'Auria, Peter                                     Trustee
Gerardi, David                                     Trustee
Hausman, Mitchell                                  Trustee
Hildebrandt, Martha                                Trustee
McGee, Maggie                                      Trustee
Nikolinos, Alexandria                              Trustee
Schneider, Robert J.                               Trustee
Sponder, Jeffrey                                   Trustee
Steele, Fran B.                                    Trustee
Teich, Benjamin                                    Trustee
0410 Cubesmart, L.P.                               Vendor
1099 Pro Inc.                                      Vendor
1-800-Got-Junk? Commercial Services                Vendor
1-800-Self-Storage.com                             Vendor
24 Seven                                           Vendor
3469051 Canada Inc.                                Vendor
3Cinterative Corp                                  Vendor
4Cite                                              Vendor
52nd Street Hotel Associates                       Vendor
55 Water LLC                                       Vendor
A Cup of Jo                                        Vendor
Abe's Self Storage                                 Vendor
ABM Aviation, Inc.                                 Vendor
Academy Fire Life Safety, LLC                      Vendor
Academy Locksmith Inc.                             Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 27 of 42

Access Staffing, LLC                               Vendor
Access Storage - Mississauga                       Vendor
Acclaim Ability Mgmt Inc.                          Vendor
Acei                                               Vendor
ACEI Digital                                       Vendor
Acevedo, Schnelle                                  Vendor
Ad Art Sign Company                                Vendor
Adobe Systems Incorporated                         Vendor
ADP Screening and Selection Service                Vendor
ADP, LLC                                           Vendor
Adyen B.V.                                         Vendor
AFA Protective Systems, Inc.                       Vendor
Ainsworth Inc.                                     Vendor
Air Pollution Control Fund                         Vendor
AKA Pest Control                                   Vendor
Alen Security Company                              Vendor
Alert Sprinkler Co. Inc.                           Vendor
All American Entertainment                         Vendor
All American Permits                               Vendor
All Covered                                        Vendor
All States Services                                Vendor
Allegheny Store Fixtures Inc.                      Vendor
Allmar Inc.                                        Vendor
Allstate Paper Box Corp.                           Vendor
Amazon Fulfillment Services, Inc.                  Vendor
Amazon Marketplace                                 Vendor
Amazon Media Group LLC                             Vendor
Amazon Pay                                         Vendor
Amex Bank of Canada                                Vendor
Amplio Digital LLC                                 Vendor
Anaik America LLC                                  Vendor
Anaik S.A.                                         Vendor
Apple Inc.                                         Vendor
Arent Fox                                          Vendor
Arkadin Canada Inc.                                Vendor
Assembly 9                                         Vendor
Atl Girl Gang LLC                                  Vendor
Atlanta Airlines Terminal Corp.                    Vendor
Atonit Tecnologia Da Informacao Ltd.               Vendor
Atrium Staffing                                    Vendor
Autumn PR LLC                                      Vendor
Auxilli Design Inc.                                Vendor
Awnclean USA, Inc.                                 Vendor
Axis Promotions                                    Vendor
Axxys Construction Group, Inc.                     Vendor
Baker Tilly Virchow Krause, LLP                    Vendor
Barcoding, Inc.                                    Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 28 of 42

Beauty Award Seals                                 Vendor
Beauty Barrage LLC                                 Vendor
Beauty Box Sampling                                Vendor
Beena Beauty Holding, Inc.                         Vendor
Bell Container Corp.                               Vendor
Bellweather Properties                             Vendor
Bennett School Placement Worldwide                 Vendor
Betz, Shelby                                       Vendor
Bevill, Inc.                                       Vendor
Big Ass Solutions                                  Vendor
Black Sheep Restoration Inc.                       Vendor
Bluestem Group LLC                                 Vendor
BMS CAT                                            Vendor
Bold PR, LLC                                       Vendor
Bollore Logistics S.E.                             Vendor
Bollore Logistics USA Inc.                         Vendor
Bonacci, David                                     Vendor
Boom Imaging                                       Vendor
BOP Figat7th LLC                                   Vendor
Borden Ladner Gervais LLP                          Vendor
Boston Barricade Company                           Vendor
BR RCP One Pacific Place LLC                       Vendor
Branch to Box LLC                                  Vendor
Brask Enterprises                                  Vendor
Briggs, Alicia                                     Vendor
Brink's Incorporated                               Vendor
Broadband Information Resources Inc.               Vendor
Broadway National Sign                             Vendor
Buchmann Electric                                  Vendor
Caga & Sons                                        Vendor
Caliper Media, Inc.                                Vendor
Callahan & Westmoreland LLC                        Vendor
Canada Post Corporation                            Vendor
Canada Revenue Agency                              Vendor
Canadian Breast Cancer Network                     Vendor
Canadian Springs Water Company                     Vendor
Capitol Light & Supply                             Vendor
Cardad Ramos                                       Vendor
Career Group Companies                             Vendor
Caribbean Construction Partners                    Vendor
Carmel Private Car & Limousine Serv                Vendor
Carmichael Engineering Ltd                         Vendor
Cashstar Inc.                                      Vendor
Causeway, LLC                                      Vendor
Cayzu Inc.                                         Vendor
CDW Direct LLC                                     Vendor
Cedar Springs Bottled Water                        Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 29 of 42

Center Stage Productions                           Vendor
Century Conveyor Systems, Inc.                     Vendor
Chalaye, Audrey                                    Vendor
Channel Advisor Corporation                        Vendor
Chapel College Marketing Fund Inc.                 Vendor
Chubb                                              Vendor
Circle Visual, Inc.                                Vendor
Cision                                             Vendor
Cision Canada Inc.                                 Vendor
Claravista                                         Vendor
Clark County Legal News                            Vendor
Classic Fire Protection Inc.                       Vendor
Clean Harbors, Inc.                                Vendor
Clean-Slate Janitorial Services                    Vendor
Clerk of the Circuit Court                         Vendor
Coffee Distributing Corp.                          Vendor
Colorado Dept. of Revenue                          Vendor
Colt Recycling Solutions, LLC                      Vendor
Comercial Malasa S.L.U.                            Vendor
Commerce Hub                                       Vendor
Commerce Technologies, Inc.                        Vendor
Commercial Fire                                    Vendor
Commission Junction LLC                            Vendor
Computer Task Group Inc.                           Vendor
Concur Technologies, Inc.                          Vendor
Conde Nast                                         Vendor
Confires Fire Protection Service                   Vendor
Construction Install Services, Inc.                Vendor
Conversant Inc.                                    Vendor
Coop Du Quartier Petit Champlain                   Vendor
Corflex Partitions Inc.                            Vendor
Corporate Coffee Systems                           Vendor
Corporation Service Company                        Vendor
Covanta Energy LLC                                 Vendor
CoWorx Staffing                                    Vendor
CP Commercial Delaware, LLC                        Vendor
CP Distributors Ltd.                               Vendor
Createch Marketing                                 Vendor
Creative Realities, Inc.                           Vendor
Creative Retail Packaging, Inc.                    Vendor
Credit Industriel Etl Commercial                   Vendor
Criteo Corp                                        Vendor
Crystal Springs                                    Vendor
CTG Staffing and Recruiting                        Vendor
Cubesmart, L.P.                                    Vendor
Curalate                                           Vendor
CyberSource Commerce Solutions                     Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 30 of 42

Daisy Yoga LLC                                     Vendor
D'Apostrophe, LLC                                  Vendor
Darby, Robbie Ann                                  Vendor
Dariusz Dabkowski                                  Vendor
Datalogic USA, Inc.                                Vendor
David Bechtel Photography                          Vendor
Davropm Limited                                    Vendor
Deal4Event                                         Vendor
Dell Marketing LP                                  Vendor
Delux Messenger                                    Vendor
Deluxe Delivery Systems Inc.                       Vendor
Desi Perkins Inc.                                  Vendor
Design Within Reach Inc.                           Vendor
Desjardins Card Services                           Vendor
Deutsch Atkins P.C.                                Vendor
DGA Security Systems, Inc.                         Vendor
DGI Training Inc.                                  Vendor
DHL Design, LLC                                    Vendor
DHL Global Forwarding                              Vendor
Diamond Paper Box Company                          Vendor
Dicentral Corporation                              Vendor
Dickinson Cameron Construction                     Vendor
Digicert, Inc.                                     Vendor
Direct Construction Company Ltd                    Vendor
Disaster Recovery Services                         Vendor
District Counsel 47 Health & Welfare               Vendor
Diversified Media Group LLC                        Vendor
Divisions, Inc.                                    Vendor
DM Luxury                                          Vendor
DMW&H                                              Vendor
DMX Music Canada, Inc. C3023                       Vendor
DNU-Scrivener Consulting Ltd                       Vendor
Docufree Corporation                               Vendor
Dongguan City Jinjli Can Co                        Vendor
Donovan, Meaghan                                   Vendor
Dotomi, Inc.                                       Vendor
Downtown Summerlin                                 Vendor
Drake International Inc.                           Vendor
Dunbar Armored, Inc.                               Vendor
EA Design Group                                    Vendor
EAC Errands Unlimited, Inc.                        Vendor
East Coast Limousine                               Vendor
ECO Promotional Products, Inc.                     Vendor
Effortlyss LLC                                     Vendor
Elavon, Inc.                                       Vendor
Elder-Jones Inc.                                   Vendor
Elliott Group Service, LLC                         Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 31 of 42

Elmwal Associates, LLC                             Vendor
ELS Construction, Inc.                             Vendor
EMC Corporation                                    Vendor
Emergency Medical Products                         Vendor
Ensor, Julie L.                                    Vendor
Entercom Communications Corp.                      Vendor
Epstein Becker & Green, PC                         Vendor
Equifax Information Svcs LLC                       Vendor
Equinix, Inc.                                      Vendor
Ernst & Young Society D'Avocats                    Vendor
Evergreen Walk Lifestyle Center LLC                Vendor
Expediter Services Inc.                            Vendor
Expeditors International                           Vendor
Expenet Communications Inc.                        Vendor
Extra Space Storage                                Vendor
Eye Care 4 Kids Nevada Chapter                     Vendor
Facebook Inc.                                      Vendor
Faciliteaze, LLC                                   Vendor
Factors Unlimited                                  Vendor
Fairborn                                           Vendor
Fairborn Mid Atlantic                              Vendor
FedEx                                              Vendor
Feed Manager                                       Vendor
Ferrandino & Son, Inc.                             Vendor
Fidelity Investments CSO                           Vendor
Filco Carting Corp.                                Vendor
Fineline Technologies, Inc.                        Vendor
Fingercheck LLC                                    Vendor
First Class Storage                                Vendor
Five Star Carting                                  Vendor
Florida Lifts LLC                                  Vendor
Fohr Card Inc.                                     Vendor
Forsgate Industrial Complex                        Vendor
Forter, Inc.                                       Vendor
Fourth Floor Fashion Talent                        Vendor
G1 Facility Services, Inc.                         Vendor
GardaWorld Cash Services                           Vendor
GBS Corp.                                          Vendor
GH Harris                                          Vendor
Glamsquad Inc.                                     Vendor
Global Equipment Company                           Vendor
Global Point Technologies Inc.                     Vendor
Globe Storage & Moving Co., Inc.                   Vendor
Goodlife Fitness Centres Inc.                      Vendor
Google Inc.                                        Vendor
Gourmet Cup Coffee LLC                             Vendor
Government of Alberta                              Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 32 of 42

GPTW Canada Consulting Inc.                        Vendor
Granite Telecommunications                         Vendor
Graphic Ink Productions                            Vendor
Great Place to Work Institute                      Vendor
Green and Spiegel LLP                              Vendor
Green Key LLC                                      Vendor
Green Key Solutions                                Vendor
Gregory FX Daly                                    Vendor
Guardian Protection Services                       Vendor
Guardservices USA                                  Vendor
Hageman Roofing Company                            Vendor
Hamlin, Steven                                     Vendor
Hawaii Medical Service Association                 Vendor
Head Count                                         Vendor
Healthy San Francisco                              Vendor
Helen Keller International                         Vendor
Helpsystem, LLC                                    Vendor
Henricksen & Company Inc.                          Vendor
Herbeau Creations                                  Vendor
Hicks Morley                                       Vendor
Hireku Inc.                                        Vendor
HMSA                                               Vendor
Hoffman Manufacturing Corp.                        Vendor
Holographic Finishing                              Vendor
Home Depot Credit Services                         Vendor
Host RG 40 LLC                                     Vendor
Hotel Indigo Williamsburg                          Vendor
Hour Media LLC                                     Vendor
Houston Galleria                                   Vendor
HP Ecological Services, LLC                        Vendor
HR Direct                                          Vendor
HR Proactive Inc.                                  Vendor
HRdownloads                                        Vendor
HUFCOR Inc.                                        Vendor
Hulsey (Director), Travis A.                       Vendor
Hyatt                                              Vendor
Hyatt Legal Plans, Inc.                            Vendor
Ibotta, Inc.                                       Vendor
IMI MSW LLC                                        Vendor
Imprint Plus                                       Vendor
Impulse Analytics LLC                              Vendor
Imtech Graphics Inc.                               Vendor
Indeed                                             Vendor
Independence Partners                              Vendor
Independent Floor Testing & Inspect                Vendor
Infinity Consulting Solutions                      Vendor
INNO4 LLC                                          Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 33 of 42

Innovo Staffing                                    Vendor
Integrated Display Group                           Vendor
Intelligent Audit                                  Vendor
Inter-Fast Transport                               Vendor
International Treescapes LLC                       Vendor
Iron Mountain                                      Vendor
ISP Painting, Inc.                                 Vendor
J&M Lifestyles, LLC                                Vendor
J.S. McCarthy Co., Inc.                            Vendor
Jackson Lewis P.C.                                 Vendor
Jacobson Law Group                                 Vendor
JazzHR                                             Vendor
JBCStyle NY LLC                                    Vendor
Jefferson Parish Sheriff's Office                  Vendor
Jesika Wendy Vargas                                Vendor
Johnson Controls Fire Protection LP                Vendor
Jotech Electric Inc.                               Vendor
JRS Amenities Ltd                                  Vendor
Julianna White                                     Vendor
Kartell US, Inc.                                   Vendor
Kendu POS Corp.                                    Vendor
Kennethpark, LLC                                   Vendor
Keter Environmental Services                       Vendor
KForce                                             Vendor
King of Prussia                                    Vendor
Kings III of America, Inc.                         Vendor
Kipness & Associates LLC                           Vendor
Kipnet Romano LLC                                  Vendor
Klarna Payments                                    Vendor
Konica Minolta                                     Vendor
Konica Minolta Business Solutions                  Vendor
Konica Minolta Premier Finance                     Vendor
Korn Ferry (US)                                    Vendor
Kornegay, Raushanna                                Vendor
Kraynak, Amy                                       Vendor
Kronos                                             Vendor
Krown Retail Construction Ltd                      Vendor
KS Owner LLC                                       Vendor
La Cantera Retail Limited                          Vendor
Laboratories M&L                                   Vendor
Lasting Art                                        Vendor
Laura Garlitos                                     Vendor
Law Offices of Manuela Morais                      Vendor
Le Petit Legion, Ltd                               Vendor
League Inc.                                        Vendor
Lease Harbor LLC                                   Vendor
Lee-Duhaney, Natasha                               Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 34 of 42

Leftwick, Stephen R.                               Vendor
Legacy Group Enterprises                           Vendor
Lehigh Valley Ass                                  Vendor
Lennox National Account Services                   Vendor
Leroy Signs Inc.                                   Vendor
Lido Lighting, Inc.                                Vendor
Linc Global Inc.                                   Vendor
Lionbridge                                         Vendor
Liveclicker                                        Vendor
Living Beyond Breast Cancer                        Vendor
LJM Group                                          Vendor
Logotek                                            Vendor
London Life Insurance                              Vendor
Loo, Arleen                                        Vendor
Loomis                                             Vendor
Loomis, Fargo & Co.                                Vendor
Loss Real Estate Investments                       Vendor
Louisiana Dep of Agriculture                       Vendor
Louisville Metro Revenue Commission                Vendor
Lowey, Stolzenberg & Edelstein LLP                 Vendor
Lunar Audio Video, LLC                             Vendor
Lyneer Staffing Solutions                          Vendor
M.D. McDonald Co., Inc.                            Vendor
MaCher East                                        Vendor
Mack, Saj                                          Vendor
Maffey's Security Group                            Vendor
Maintenance Etc. Services LLC                      Vendor
Manhattan Associates Inc.                          Vendor
Mapleridge Mechanical Contracting I                Vendor
Maptote LLC                                        Vendor
Marie Claire Album SA                              Vendor
Marina Waterside, LLC                              Vendor
Marsh Canada Limited                               Vendor
Marsh USA Inc.                                     Vendor
Martin Jobes Design                                Vendor
Martin Kartin and Company Inc.                     Vendor
Massmutual Financial Group                         Vendor
Mathe, Paola                                       Vendor
Mats, Inc.                                         Vendor
Maxipos                                            Vendor
McAfee Secure                                      Vendor
Mediaocean LLC                                     Vendor
Medical Media Ventures Inc.                        Vendor
Mekanix                                            Vendor
Mercer Health & Benefits LLC                       Vendor
Metal Fronts, Inc.                                 Vendor
Metro Door                                         Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 35 of 42

Michael Page International, Inc.                   Vendor
Microsoft Online, Inc.                             Vendor
Military Sales & Services                          Vendor
Miller Logistics Inc.                              Vendor
Miller Staffing                                    Vendor
Ministry of Finance                                Vendor
MLI as Agent for the Manulife                      Vendor
Mo Management LLC                                  Vendor
Mobile Media Inc.                                  Vendor
Mobilflex International Inc.                       Vendor
Mohegan Tribe of Indians of Connect                Vendor
Montgomery McCracken Walker Rhoads                 Vendor
Mood Media                                         Vendor
Moovone                                            Vendor
Mosco Construction Company                         Vendor
MTA-GCT                                            Vendor
Murphy & McGonigie, P.C.                           Vendor
Murphy, Quinn                                      Vendor
My Neighborhood Storage Center                     Vendor
Nantaka Joy, Inc. d/b/a Oh Joy!                    Vendor
Nasco Stone & Tile, LLC                            Vendor
National Dispatch Services                         Vendor
National Enterprise                                Vendor
Naturally Delicious, Inc.                          Vendor
Neelands Group Limited                             Vendor
Nelmar                                             Vendor
Nelson, Ashley                                     Vendor
New Horizon Graphic, Inc.                          Vendor
New South Parking                                  Vendor
Newbeauty Media Group LLC                          Vendor
NGS Film & Graphics                                Vendor
Nola LLC                                           Vendor
North American Signs, Inc.                         Vendor
North Collier Fire Control & Rescue                Vendor
North Hills School District                        Vendor
Nova Services Group, LLC                           Vendor
Novotel New York                                   Vendor
Nyongesa, Cynthia                                  Vendor
Octane Design, LLC                                 Vendor
Octoly Inc.                                        Vendor
O'Donnell & Naccarato, Inc.                        Vendor
Office Furniture Heaven, Inc.                      Vendor
Ohio Bureau of Workers' Compensation               Vendor
Omni Serv LLC                                      Vendor
On The Spot Pest Control                           Vendor
One Stop Facilities Maintenance Cor                Vendor
One Tree Planted, Inc.                             Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 36 of 42

Onepoint Technologies, Inc.                        Vendor
Online Rewards                                     Vendor
Onslow Spicer, Isaiah                              Vendor
O'Quinn, Wendy                                     Vendor
OrderGroove, Inc.                                  Vendor
Oregon Dept. of Revenue                            Vendor
Orkin Canada Corporation                           Vendor
Orkin LLC                                          Vendor
Osborne Group Toronto Inc.                         Vendor
Otis Collins Trash & Cont. Serv.                   Vendor
Otis Elevator Company                              Vendor
OWRF Carmel LLC                                    Vendor
P&A Administrative Services                        Vendor
Pacific Customs Brokers Ltd.                       Vendor
Pacific Sign Group Inc.                            Vendor
Pacific Wide Builders Inc.                         Vendor
Paenia Real Estate Corp                            Vendor
Parallel Group Operations Inc.                     Vendor
Patten Studio                                      Vendor
Payflow                                            Vendor
Paylocity Corporation                              Vendor
PayPal                                             Vendor
Payscale, Inc.                                     Vendor
People Staffing, Inc.                              Vendor
Perrantino Fuel Corp.                              Vendor
Pest Elimination Systems                           Vendor
Pinkness LLC                                       Vendor
Pioneer Packaging Inc.                             Vendor
Pipp Mobile Storage Systems                        Vendor
Pip's Island Corporation                           Vendor
Pitney Bowes                                       Vendor
PJT Logistics Service, Inc.                        Vendor
PJT Transport Inc.                                 Vendor
Planit Construction & FM                           Vendor
Platinum Maintenance Services                      Vendor
Plutino Models Inc.                                Vendor
Pods Enterprises, Inc.                             Vendor
Potter Handy, LLP                                  Vendor
PowerReviews                                       Vendor
Price Waterhouse Coopers                           Vendor
Princeton Packaging Inc.                           Vendor
Print Tech                                         Vendor
Print Technical Group Inc.                         Vendor
Printing Management Partner Co Ltd                 Vendor
Pritchard Industries, Inc.                         Vendor
Procore Technologies, Inc.                         Vendor
Professional Audio Studios                         Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 37 of 42

Professional Communications, Inc.                  Vendor
Progressive Promotions, Inc.                       Vendor
Prolitec Inc.                                      Vendor
ProLogistix                                        Vendor
Pro-Motion Technology Group, LLC                   Vendor
Protegis Fire & Safety                             Vendor
Protos Security                                    Vendor
Pryor Cashman LLP                                  Vendor
PTS Data Center Solutions, Inc.                    Vendor
Purchase Power                                     Vendor
Pyramid Consulting Group                           Vendor
Quad Framing LLC                                   Vendor
Qualintra                                          Vendor
Que Factory LLC                                    Vendor
Quench                                             Vendor
Quench USA Inc.                                    Vendor
Quesited Consulting, LLC                           Vendor
Quincy Compressor LLC                              Vendor
R & R Safes                                        Vendor
R Public Relations                                 Vendor
Raab & Raab, Inc.                                  Vendor
Rakuten                                            Vendor
Ramco of Virginia, Inc.                            Vendor
Rawlins Design Inc.                                Vendor
Raymond of New Jersey LLC                          Vendor
Read Jones Christoffersen Ltd.                     Vendor
Rebecca Lael Primrose                              Vendor
Receiver General of Canada                         Vendor
Recology Golden Gate                               Vendor
Reflex New York Inc.                               Vendor
Reiner, Tawni                                      Vendor
Relamping Services Canada                          Vendor
Reliant Communications                             Vendor
Remm Heating Inc.                                  Vendor
Renae Bluitt                                       Vendor
Rentacrate Enterprises, LLC                        Vendor
Reprodux Limited                                   Vendor
Republic Services #710                             Vendor
Resort Municipality of Whistler                    Vendor
Retail Council of Canada                           Vendor
Revenu Quebec                                      Vendor
rewardStyle                                        Vendor
Reyes, Victoria                                    Vendor
RGIS                                               Vendor
RGIS Inventory Specialists                         Vendor
Rich-Taubman Associates                            Vendor
Right Management Inc.                              Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 38 of 42

Rithom Consulting LLC                              Vendor
Rogers, Casey                                      Vendor
Rogers, Lilla J.                                   Vendor
Roosevelt Field                                    Vendor
Rosenberg Rich Baker Berman                        Vendor
Royal Bank Visa                                    Vendor
RSM Maintenance LLC                                Vendor
RSM Maintenance Puerto Rico LLC                    Vendor
Ryder Transportation Serv.                         Vendor
S4M                                                Vendor
SAF-Gard Safety Shoe Company                       Vendor
Sakoutis Brothers Disposal Inc.                    Vendor
Salesforce                                         Vendor
Sam4Mobile, Inc.                                   Vendor
Sandy Alexander Inc.                               Vendor
SAP                                                Vendor
Sargenti Architects, P.C.                          Vendor
Saskatchean Finance                                Vendor
SBCO Dept. of Agriculture/Weights                  Vendor
SBH Fashion                                        Vendor
Scala Inc.                                         Vendor
Schuman, Emily                                     Vendor
Screaming Images LLC                               Vendor
Scrivener Consulting Ltd.                          Vendor
Secretario De Hacienda                             Vendor
Secretary of the Treasury                          Vendor
Securitas Canada Limited                           Vendor
Securitas Security SVC USA, Inc.                   Vendor
Security Signal Devices                            Vendor
Seneca Design Co. Inc.                             Vendor
Sephora                                            Vendor
Service Channel Inc.                               Vendor
Shanghai Jielong Industry Group                    Vendor
Shanghai Wavebird                                  Vendor
Shanghai Weaverbird International                  Vendor
Shelley Tushman                                    Vendor
Shenzhen Baixinglong Creative Packaging            Vendor
Shenzhen Yongchangda Bag Co                        Vendor
Sherman Brown                                      Vendor
SHI International Corp.                            Vendor
Shoppers Drug Mart                                 Vendor
Shoppertrak Rct Corporation                        Vendor
Sia Partners                                       Vendor
Sidecar Retail Solutions                           Vendor
Silver Hotel Group                                 Vendor
Simoneau, Lyne                                     Vendor
Sirina Protection Systems                          Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 39 of 42

SK Landscaping LLC                                 Vendor
Sky System Partners Group LLC                      Vendor
Slip US Pty Ltd                                    Vendor
Snyder, Erik Matthew                               Vendor
Social Code                                        Vendor
Socialyte LLC                                      Vendor
Solutions Management Inc.                          Vendor
SoulCycle Inc.                                     Vendor
Spartan Solutions Inc.                             Vendor
SPC Commerce, Inc.                                 Vendor
Spectrotel                                         Vendor
Spencer Technologies, Inc.                         Vendor
SPG Houston Holdings                               Vendor
Spirit Cruises LLC                                 Vendor
Staff Management Group                             Vendor
Staffing Alternatives                              Vendor
Staffmark                                          Vendor
Staffmark Investment LLC                           Vendor
Star-Lo Electric, Inc.                             Vendor
Steinberg and Pokoik Management                    Vendor
Sterling Talent Solutions                          Vendor
Sterling, Heidi                                    Vendor
Stone Set Studio LLC                               Vendor
Stored Value Solutions                             Vendor
Stratford Engineering                              Vendor
Stretch Wrap Systems LLC                           Vendor
Suite Envy                                         Vendor
Sumner, Emily                                      Vendor
Sun Life & Health Insurance Company                Vendor
Sun Life Financial                                 Vendor
Sungard Availability Services                      Vendor
Sunguard                                           Vendor
Sunset Sign Co. Ltd.                               Vendor
Sunstates Security                                 Vendor
Super Laundry Equipment Corp.                      Vendor
Sustainable Solutions Group                        Vendor
Syndigo                                            Vendor
Talkable                                           Vendor
Tattoo Fun                                         Vendor
Taubman-Cherry Creek Limited Partnership           Vendor
Team Relocations                                   Vendor
Techni-Connection                                  Vendor
Teleperformance                                    Vendor
Tenleytown LLC                                     Vendor
Tennant Sales and Service Company                  Vendor
Terminix                                           Vendor
Terracon Consultants, Inc.                         Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 40 of 42

Terracycle                                         Vendor
TerraCycle Canada ULC                              Vendor
Testa, Julia                                       Vendor
Testrite Visual Products                           Vendor
Thanomsilpa, Arthit                                Vendor
The Bay                                            Vendor
The Bernard Group                                  Vendor
THE BOAT R.C.S. Paris                              Vendor
The Offices of Manuela Morais                      Vendor
The Print Technical Group Inc.                     Vendor
The Prudential Insurance Company of America        Vendor
The Resicom Group                                  Vendor
The Sculpt Society LLC, f/s/o Megal Roup           Vendor
The Shopping Channel                               Vendor
The Sono Collection                                Vendor
The Talent Company Ltd.                            Vendor
The Trustees of Columbia University                Vendor
The Wall Group LA, LLC                             Vendor
Thomas Preti Caterers, Inc.                        Vendor
Thompson Reuters                                   Vendor
Thorson Baker + Associates, Inc.                   Vendor
Three Rivers Wholesale                             Vendor
Throeau Services Inc.                              Vendor
Thursday Friday of Beverly Hills LLC               Vendor
Total Comfort Group                                Vendor
Tractenberg & Co.                                  Vendor
Traducta                                           Vendor
Tradwin, LLC                                       Vendor
Treasurer of Pittsburgh                            Vendor
Trevino, Candice                                   Vendor
Triangle Sign and Service, LLC                     Vendor
TRIB3.com, Inc.                                    Vendor
Trinity Heritage Construction                      Vendor
Trintech Inc.                                      Vendor
TrustedSite LLC                                    Vendor
Tsawwassen First Nation                            Vendor
Turnberry Marketing Group, LLC                     Vendor
Tushman, Shelley                                   Vendor
Twiceborn Pottery                                  Vendor
Tyco Integrated Fire & Security                    Vendor
U-Haul                                             Vendor
Uline                                              Vendor
UNICEF USA                                         Vendor
Unidays                                            Vendor
United Airlines, Inc.                              Vendor
United Healthcare Service                          Vendor
United States Postal Services                      Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 41 of 42

Universal Signs & Services, Inc.                   Vendor
Unkelbach, Thomas                                  Vendor
UPS Canada                                         Vendor
USPS                                               Vendor
Vaynermedia, LLC                                   Vendor
Vericom                                            Vendor
Verified First LLC                                 Vendor
Veritiv Operating Company                          Vendor
Verizon Wireless                                   Vendor
Verpack                                            Vendor
Vertex                                             Vendor
Via Vegal Ltd                                      Vendor
Village of Rosemont                                Vendor
Village of Wellington                              Vendor
Village of Woodbury                                Vendor
Ville de Montreal                                  Vendor
Vintage Construction Management                    Vendor
Visible Graphics, Inc.                             Vendor
Vision Science Ltd                                 Vendor
Vision Woodworking                                 Vendor
W Services Group LLC                               Vendor
W&H Systems Inc.                                   Vendor
W. Hartford-Bloomfield Health Distr                Vendor
Wageworks, Inc.                                    Vendor
Walt Whitman Shops                                 Vendor
Warehouse Solutions Inc.                           Vendor
Waste Xpress LLC                                   Vendor
WCA Waste Systems, Inc.                            Vendor
Wedia Corp.                                        Vendor
Weichert Corporate Housing Inc.                    Vendor
Weights and Measures Fund                          Vendor
Westminster International Inc.                     Vendor
Westport Downtown Merchant Assoc.                  Vendor
Westwood Contractors, Inc.                         Vendor
Whistler Publishing Limited Partner                Vendor
White Honey LLC                                    Vendor
White Pages Pro                                    Vendor
White, Julianna                                    Vendor
Whitlock                                           Vendor
Williamson, Cathy                                  Vendor
Wire-It                                            Vendor
WME IMG Holdings, LLC                              Vendor
World Travel Inc.                                  Vendor
Wright's Media LLC                                 Vendor
WSIB                                               Vendor
Yale University                                    Vendor
Yen, Elisa & Eva                                   Vendor


199503\00002\119373152.v1-2/8/21
    Case 21-10632-MBK Doc 108-2 Filed 02/12/21 Entered 02/12/21 18:11:42   Desc
                     Declaration of Sheryl Betance Page 42 of 42

Yudu Juanhao Leather Goods Ltd.                    Vendor
Zak Communications Inc.                            Vendor
Zebra Disseny I Comunicacio, SL                    Vendor
Zim Integrated Shipping Services Lt                Vendor
Zip2tax, LLC                                       Vendor




199503\00002\119373152.v1-2/8/21
